PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,699
Filing Date: 1 Jun 2018
Appellant(s): Agarwal et al.



__________________
J. Gregory Chrisman
For Appellant


EXAMINER’S ANSWER





January 28, 2021.  It is additionally noted that an appeal brief was filed in US Application 15/780,701, which, although unrelated to the current application, contains subject matter that significantly overlaps that of the current application.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16-30, 32, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (KR 792548) and further in view of (a) Lithard (FR 2645799) and/or Osako (JP 2005-153785) and (b) Baermann (DE 29918099) and/or Nakakita (JP 2010-159371) and optionally in view of Firestone (WO 2014/124349).
Claims 34 and 35 is/are rejected under 35 U.S.C 103 as being unpatentable over Kim, Lithard, Osaka, Baermann, Nakakita, and Firestone as applied in claim 16 above and further in view of Hayashi (US 5,693,690).

(2) Response to Argument
	Appellant argues that Kim does not even teach a sealing material for sealing a tire puncture but rather exclusively focuses on the use of liquid colorants to impart a visible way to 
	It is further noted that Appellant initially argues this in the Pre-Brief Conference request filed on December 1, 2021 (middle of Page 5).  In the Response filed on October 30, 2020, Appellant includes the following language (top of Page 6):
	As correctly noted in the present Office action, Kim solely teaches a visible detection with color liquid and is entirely silent and suggests no reason for additional modification of its sealing material with respect to additional detection means….                

Thus, Appellant identifies the liquid composition of Kim (“its sealing material”) as being properly characterized as a “sealing material”.  Furthermore, Firestone, which is optionally provided, recognizes the known inclusion of ceramic fibers, for example, to impart strong sealant properties to a colored liquid composition designed to flow through a crack and be exposed at a tire outer surface (Abstract and Page 4, Lines 29+).  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to view the liquid composition of Kim as a sealing material, either by itself, or optionally in view of Firestone which identifies the inclusion of fibers to provide strong sealant properties.

	In terms of the type of additives, a fair reading of Firestone suggests the general use of additives that are measurable or detectable via sensors and are commonly used in tire compositions.  This would include additives that have magnetic properties given the well-known ability to measure the presence of magnetic properties at a tire outer surface, as shown for example by Lithard and/or Osaka.  Each of Lithard and Osaka is directed to a tire construction in which magnetic properties are detected at a tire outer surface via a sensor.  Again, Firestone generally teaches the inclusion of additives that can be measured or detected at a tire outer surface via a sensor.  The specific property of the additive (e.g. conductive, radiating, magnetic, etc.) does not appear to be critical to the inventive concept of Firestone in which a measurable or detectable additive property (via a sensor) is provided in a liquid sealing composition.                  
It is emphasized that Kim specifically includes detectable additives (radiating additives) that flow through the cracks with the base liquid composition.  One of ordinary skill in the art at the time of the invention would have been able to appropriately select the particle size such that the composition of Kim is flowable through the crack.

	Appellant argues that Kim explicitly relies on visual detection of an active air leak and one would not reasonably know to use a magnetic detection device to check for an active leak.  Again, Firestone evidences the ability to visual detect the presence of a liquid sealing material on a tire external surface or detect the presence of such a material via a sensor.  It terms of how a magnetic material is measured, each of Lithard and Osaka recognizes the ability to actively detect magnetic properties at a tire external surface.  It is further noted that such a detection method is consistent with Firestone in which a sensor is provided to actively detect the present of a radiating substance at the tire external surface.  When modifying the tire of Kim in view of Firestone (with the additional references), one of ordinary skill in the art at the time of the invention would have found it obvious to include a magnetic sensor that detects the presence of magnetic material at a tire external surface (simple replacement of the sensor of Firestone that detects the presence of a radiating substance- type of sensor is a function of what property is being detected).
	Appellant contends that modifying Kim’s colored liquid with Baermann and/or Nakakita would result in an inoperable sealant.  It is emphasized that Baermann and Nakakita are simply provided to evidence the inclusion of magnetic particles or powder within a binder or matrix to form a magnetic composition in a tire.   Firestone recognizes the ability to include detectable 
	Regarding Hayashi, Appellant argues that any evidence of rubber compositions including a superparamagnetic particle does not provide motivation to include such particles in an injectable colored liquid or modifying such liquid into a sealing material for sealing tire punctures.  Hayashi is simply provided to evidence the specific use of superparamagnetic particles (e.g. magnetite or hematite) in rubber compositions, it being recognized that such particles fall under the genus of iron oxide particles taught by Baermann and Nakakita.  
	In summary, the general use of coloring additives that provide a visual indication on a tire external surface and additional additives that are detectable via a sensor is known in the tire industry, as shown for example by Firestone.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of known additives, including magnetic additives, in the sealing composition of Kim in view of Firestone, it being well known to detect magnetic properties at a tire external surface.  It is emphasized that a critical teaching of Firestone is the inclusion of an additive that is detectable via a sensor and such would be well recognized as including magnetic additives.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Justin Fischer
                                                                                                                                                                                                        
Conferees:
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.